DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/30/20 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Orishima et al. (US 2015/0380756) in view of Tsukamoto (US 2015/0634782) and Hashiguchi (JP 2008-166070).
Regarding claims 1 and 2, Orishima teaches a fuel cell module comprising:
a fuel cell, or cell stack (10) as a power generator, configured to perform power generation by consuming a fuel gas, or reformed gas, and an oxygen containing gas, or air, supplied to the fuel cell, and discharge a fuel exhaust gas and an oxygen containing exhaust gas (Figure 2, [0042]);

an evaporator (30) configured to evaporate water to produce water vapor (steam) supplied to the reformer (Figure 2, [0040]); and
a combustor (25) configured to combust the fuel exhaust and oxygen-containing exhaust inside a combustion chamber to produce a combustion exhaust gas (exhaust gas) (Figure 2, [0046]).

With further regard to claims 1 and 2, Orishima fails to teach an auxiliary device case configured to accommodate the reformer, evaporator, and at least part of the exhaust gas combustion chamber.
Tsukamoto teaches a fuel cell module including an auxiliary device case, or casing (74), which accommodates two stages of a reformer (22a, 22b) and an exhaust gas combustion chamber (26) (Figure 3, [0058]). Tsukamoto further teaches an evaporator (25) (Figure 3, [0045]).
Tsukamoto teaches that it is desirable to provide the reformer and combustor in a separate case from the fuel cell in order to prevent heat exchange between the fuel cell and the reformer, which can degrade reforming performance and cause non-inform temperature distribution in the fuel cell, deteriorating the stack ([0015]). Further, Tsukamoto teaches that it is desirable to provide the combustor in the position shown in Figure 3 in order to efficiently transmit heat to the reformer ([0016]).
It would have been obvious to the skilled artisan to place the reformer, evaporator, and combustor of Orishima in an auxiliary case such as suggested by Tsukamoto in order to realize the benefits discussed above. Additionally, the skilled artisan be motivated to place the evaporator (30), reformer (20), and combustor (25) of Orishima in the arrangement of the reformers (22a, 22b) and combustor (26) of Tsukamoto for the reasons discussed above, and because the reformer, evaporator, and combustor of Orishima are provided in similar arrangement already. In other words, the skilled 

    PNG
    media_image1.png
    690
    772
    media_image1.png
    Greyscale

Further regarding claim 1, Orishima in view of Tsukamoto teaches an outer wall surface of one side of the combustor spaced apart from the evaporator to allow for flow, and a common wall between the combustor and the reformer:

    PNG
    media_image2.png
    690
    772
    media_image2.png
    Greyscale


Further regarding claim 1 and with regard to claims 9 and 10, Orishima in view of Tsukamoto is silent on the internal structure of the chamber of the combustor.
Hashiguchi teaches an exhaust fuel combustor comprising first and second combustion chambers formed sequentially (abstract, Figure 1).
It would have been obvious to substitute the known combustor structure of Hashiguchi for the combustor of Orishima in view of Tsukamoto and the results of the substitution would have been predictable. MPEP 2143 I B
 


Further, it would have been obvious to the skilled artisan to include an additional chamber in the combustor of Orishima in view of Tsukamoto and Hashiguchi in order to ensure sufficient combustion of the exhaust gases since it has been held that mere duplication of the essential working parts of an invention involves only routine skill in the art. MPEP 2144.04 VI B

Further regarding claims 1 and 2, the auxiliary device case of Orishima in view of Tsukamoto teaches the claimed structural limitations, see below:

    PNG
    media_image3.png
    690
    772
    media_image3.png
    Greyscale


With further regard to claim 2, it is easily seen above that the ends of both the evaporator and the reformer are spaced apart.

Regarding claims 3 and 4, Orishima in view of Tsukamoto teaches the module of claim 1. Tsukamoto further teaches legs (83) used to provide a space between the bottom of the reformer components (22a, 22b) and the inner bottom surface of the casing (74) in order to circulate combustion 
However, the examiner finds that it would have been obvious to the skilled artisan to use additional legs to provide a space between the bottom of the combustor and the inner bottom surface of the casing in order to prevent the combustor from blocking flow of heated exhaust gas below the reformer, thereby preventing uneven heating of the reformer. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

As for claim 5, it is seen above in the annotated Figures that the reformer has a frame, or “L” shape, to surround part of an outer periphery of the second chamber, that the combustion outlet (26a) is provided between the ends of the reformer, and that the common wall forms an entire peripheral wall between the combustor and reformer.
Regarding claim 6, it is easily seen above that the combustion exhaust gas flows between an inner wall of the accommodation chamber and an outer wall of the reformer.
With regard to claim 7, the inner walls are considered guide walls which guide the combustion exhaust flow along the paths depicted in the Figures above.

Regarding claim 8, Orishima further teaches a heat exchanger (40) for performing heat exchange between the combustion exhaust gas and incoming air (Figure 2).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4, respectively, of copending Application No. 16/942,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘817 require at least all of the structural limitations of pending claims 1 and 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of copending Application No. 16/942,817 in view of Hashuguchi. 
Claims 6 and 7 of ‘817 require at least all of the structural limitations of pending claims 3 and 4 except for the limitations to more than one chamber in the combustor.
Hashiguchi teaches an exhaust fuel combustor comprising first and second combustion chambers formed sequentially (abstract, Figure 1).
It would have been obvious to substitute the known combustor structure of Hashiguchi for the combustor of claims 6 and 7 and the results of the substitution would have been predictable. MPEP 2143 I B
Further, it would have been obvious to the skilled artisan to arrange the chambers of the combustor of Orishima in view of Tsukamoto and Hashiguchi to determine the optimum position of the components. It has been held that rearranging the essential working parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C


This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729